DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 7, 9-11, 15-16, 21, 23, and 26-28 are pending in this office action and presented for examination. Claims 1, 3, 7, 10-11, 15-16, 21, 23, and 26-28 are newly amended, and claims 4-6 and 24-25 are newly cancelled by the response received January 6, 2022. 

Applicant is advised that should claim 7 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 3 and 23 are objected to because of the following informalities.  Appropriate correction is required.
Claim 3 recites the limitation “data stored in a hardware structure generated from a previous instance of executing the instruction block” in lines 2-3. However, it is unclear as to whether the claim is conveying that the data is generated or the hardware structure is generated. For the purposes of examination, examiner is taking the former possibility to be the case.

Claim 23 recites the limitation “data stored in a hardware structure from a previous instance of executing the instruction block” in lines 2-3. However, it is unclear as to whether the claim is conveying that the data is from a previous instance or the hardware structure is from a previous instance. For the purposes of examination, examiner is taking the former possibility to be the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 15, 16, 21, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10180840. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of each of the aforementioned instant claims are taught by a corresponding claim of the ‘840 patent. As an exemplary case, see the table below.

Claims 11, 15, and 16 of the instant application. 
Claim 7 of the ‘840 patent, which includes by dependency the limitations of claims 1, 4, and 6
11. (Currently Amended) A method of operating a processor to execute a plurality of memory load and memory store instructions, 
processor cores, at least one of the cores comprising: an execution unit memory access instructions comprising a plurality of memory load and/or memory store instructions contained in an instruction block; a hardware structure storing: first data for at least one predicate instruction in the instruction block, the first data identifying whether one or more of the memory store instructions will issue when a condition of the predicate instruction is satisfied, and second data indicating execution ordering of at least some of the memory access instructions based at least in part on a load/store identifier (LSID) encoded in the instruction block and indicating a relative order in which the memory access instructions are executed; and a control unit configured to control issuing of the memory access instructions to the execution unit based at least in a part on the first data.

a store vector register storing store vector data indicating which of the memory access instructions have executed.

compare the store vector data with store mask data to determine which of the memory store instructions have executed, the store mask data indicating execution ordering of at least some of the memory access instructions.

7. The apparatus of claim 6, wherein the control unit is further configured to compare the store vector data with the store mask data to determine that all memory store instructions ordered before a current one of the memory access instructions have executed, and, based on the determination, issue the current memory access instruction to the execution unit.


Regarding claim 15, Examiner notes that claim 7 of the ‘840 patent discloses based on the comparing and a determination, issuing the memory access instruction; Examiner notes that comparing and an opposite determination therefore leads to stalling execution of, rather than issuing to an execution unit, the memory access instruction. 

Claims 21, 26, 27, and 28 of the instant application. 
Claim 7 of the ‘840 patent, which includes by dependency the limitations of claims 1, 4, and 6
21. (Currently Amended) An apparatus comprising memory and at least one processor core, the at least one processor core 
An apparatus comprising memory and one or more block-based processor cores, at least one of the cores comprising: an execution unit configured to execute memory access instructions comprising a plurality of memory load and/or memory store instructions contained in an instruction block; a hardware structure storing: first data for at least one predicate instruction in the instruction block, the first data identifying whether one or more of the memory store instructions will issue when a condition of the predicate instruction is satisfied, and second data indicating execution ordering of at least some of the memory access instructions based at least in part on a load/store identifier (LSID) encoded in the instruction block and indicating a relative order in which the memory access instructions are executed; and a control unit configured to control issuing of the memory access instructions to the execution unit based at least in a part on the first data.

a store vector register storing store vector data indicating which of the memory access instructions have executed.

6. The apparatus of claim 4, wherein the control unit is further configured to compare the store vector data with store mask data to determine which of the memory store instructions have executed, the store mask data indicating execution ordering of at least some of the memory access instructions.
28. (Currently Amended) The apparatus of claim 21, wherein load/store identifiers are based on a load/store identifier encoded for each of the memory access instructions in the instruction block.
7. The apparatus of claim 6, wherein the control unit is further configured to compare the store vector data with the store mask data to determine that all memory store instructions ordered before a current one of the memory access instructions have executed, and, based on the determination, issue the current memory access instruction to the execution unit.


Claims 21 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15012674 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of each of the aforementioned instant claims are taught by a corresponding claim of the ‘674 application. As an exemplary case, see the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21 and 26 of the instant application.
Claim 3 of the ‘674 application, which includes by dependency the limitations of claim 1.
21. (Currently Amended) An apparatus comprising memory and at least one processor core, the at least one processor core comprising: an execution unit configured to execute memory access instructions comprising a plurality of memory load instructions, memory store instructions, or 
An apparatus comprising memory and one or more processor cores, at least one of the cores comprising: an instruction decoder configured to: decode control flow for a group of instructions, the control flow including a plurality of predicate paths, each generate and store in a table in memory data indicating a relative ordering for a plurality of memory access instructions decoded from a group of instructions, the relative ordering associating each of the plurality of memory access instructions with a respective one or more of the plurality of predicate paths, which when taken, will cause the associated memory access instruction to execute; a store vector register configured to store data indicating which of the plurality of memory access instructions have executed; the table storing the data indicating the relative ordering in memory, the data indicating a number of load instructions, a number of store instructions, or a number of load and store instructions that will be executed if the respective predicate path is taken; and a control unit configured to inhibit issue of a memory access instruction in the group of instructions by comparing data stored in the store vector register to the data stored in the table indicating the relative ordering, and not issue the memory access instruction until the store vector register indicates all instructions prior to the memory access instruction have executed based on the relative ordering.

3. (Previously Presented) The apparatus of claim 1, wherein the relative ordering data comprises a store mask, and wherein the instruction decoder is further configured to generate the store mask for each of two or more predicated execution paths of the decoded group of instructions, the store mask indicating which of the group of instructions are associated with a designated type of memory access instruction.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation “comparing uses data stored in a hardware structure generated from a previous instance of executing the instruction block comprising the plurality of memory load and/or memory store instructions” in lines 2-4. However, this limitation does not appear to be described in the disclosure in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention. For example, the disclosure (e.g., paragraph [0117] and paragraph [0139]]) does not appear to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the comparing “us[ing] data stored in a hardware structure generated from a previous instance of executing the instruction block comprising the plurality of memory load and/or memory store instructions”.

Claim 23 recites the limitation “the load/store identifiers are generated using data stored in a hardware structure from a previous instance of executing the instruction block comprising .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 9-10, 16, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the memory access instructions” in line 4. However, it is indefinite as to whether this limitation has antecedent basis to “memory access instructions” in claim 1, line 3, or “memory access instructions” in claim 1, line 4. Note that this limitation is also recited in claim 1, line 6; claim 1, line 7; claim 1, lines 16-17; claim 1, line 18; claim 10, lines 2-3. 
Claim 1 recites the limitation “the load store/identifiers” in lines 17-18. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to what “load store/identifiers” are. For the purposes of examination, examiner is interpreting the limitation as “the load/store identifiers”. 
Claims 3, 7, and 9-10 are rejected for failing to alleviate the rejections of claim 1 above. 

Claim 10 recites the limitation “a respective load/store identifier” in line 2. However, it is indefinite as to whether this limitation is referring to the same entity/entities as “a respective one of a plurality of load/store identifiers” recited in claim 1, lines 7-8. If so, antecedent basis language should be used. 

Claim 16 recites the limitation “the method of claim 11, further comprising: wherein the selected executed memory instruction is a memory store instruction” in lines 1-3. However, it is unclear as to what is being conveyed, in view of the “further comprising” language not being followed by a further step of a method. For example, it is unclear as to whether a step is being omitted. For the purposes of examination, examiner is taking the “further comprising” to be removed, and language similar to “the method further comprising” to be added to a position preceding the storing limitation (with appropriate supporting grammatical additions). 
Claim 16 recites the limitation “an identifier” in line 4. However, it is indefinite as to whether this identifier is the same as or different from “a respective load/store identifier” recited in claim 11, line 9. If the same, antecedent basis language should be used. Note the similar limitation “the identifier” is recited in claim 16, line 5; claim 16, line 8; and claim 16, line 11. 
Claim 16 recites the limitation “the identifier specifying relative execution ordering of the plurality of memory load and memory store instructions” in lines 5-6. However, claim 11, upon which claim 16 is dependent, recites “the load/store identifiers specifying relative execution ordering of the plurality of memory load and memory store instructions” in lines 5-7. As such, the metes and bounds of claim 16 are indefinite with respect to how the aforementioned limitation of claim 16 is intended to further narrow the claim. 
Claim 16 recites the limitation “the executed instruction’s position” in line 8. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “an executed instruction’s position” or as “the position of the executed memory store instruction” or as something else. For the purposes of examination, Examiner is taking the latter possibility to be the case. 
Claim 16 recites the limitation “the executed instruction” in line 12. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is to be interpreted as “an executed instruction” or as “the executed memory store instruction”. For the purposes of examination, Examiner is taking the latter possibility to be the case.

Claim 26 recites the limitation “the memory store instructions” in lines 4-5. However, it is indefinite as to whether the antecedent basis for this limitation is “memory store instructions” in claim 21, line 4, or “memory store instructions” in claim 26, line 2. 

Claim 28 recites the limitation “load/store identifiers” in line 1. However, it is indefinite as to whether this limitation is referring to the same entity/entities as “load/store identifiers” in claim 21, line 12. If the same, antecedent basis language should be used. 
Claim 28 recites the limitation “a load/store identifier encoded for each of the memory access instructions” in lines 2-3. However, it is indefinite as to whether this limitation is referring to the same entity/entities as “load/store identifiers associated with the memory access instructions” in claim 21, lines 12-13. If the same, antecedent basis language should be used. 

Response to Arguments
Applicant on page 7 argues: “The Applicant has amended claim 21 to address the Examiner's objection (Action at pg. 2). Withdrawal of the objection is respectfully requested.”
In view of the aforementioned amendment, the associated previously presented objection is withdrawn.

Applicant across pages 7-8 argues that the amendments to the claims overcome the previously presented rejections under 35 U.S.C. §112(a) and 35 U.S.C. §112(b). 
Various previously pending rejections of the claims under 35 U.S.C. §112(a) or 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(a) or 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional issues under 35 U.S.C. §112(a) or 35 U.S.C. §112(b) — see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 8 argues: ‘For example, claim 11 recites "the store mask indicating which of a plurality of load/store identifiers correspond to a respective memory load or memory store instruction," which is different than "the store mask data indicating execution ordering of at least some of the memory access instructions," as recited by claim 6 of the '840 Patent.’
However, claim 4 of the ‘840 patent recites “store vector data indicating which of the memory access instructions have executed”. Claim 6 of the ‘840 patent recites “compare the store vector data with store mask data to determine which of the memory store instructions have executed”. Therefore, Examiner submits that a person of ordinary skill in the art would recognize that the store mask data must therefore indicate whether a particular memory access instruction is a memory store instruction. In addition, claim 1 recites load/store identifiers indicating a relative order in which the memory access instructions are executed. Therefore, Examiner submits that a person of ordinary skill in the art, when considering the collective claim language of claim 7 (which includes by dependency the limitations of claims 1, 4, and 6), would recognize that the cited claim teaches the store mask indicating which of a plurality of load/store identifiers correspond to a respective memory load or memory store instruction. Examiner notes that a corresponding claim does not have to recite the exact language of an instant claim for the corresponding claim to teach all the limitations of the instant claim. 

Applicant on page 8 argues: ‘Further, claim 11 as amended recites "selecting a memory instruction of the plurality of memory load and memory store instructions to execute based on a respective load/store identifier associated with the memory instruction and the comparing the data," which is different than "to compare the store vector data with the store mask data to determine that all memory store instructions ordered before a current one of the memory access 
However, Examiner submits that a person of ordinary skill in the art would recognize that the issuing a memory access instruction to an execution unit, as recited in claim 7 of the ‘840 Patent, necessarily entails the selecting of that memory access instruction to execute. Claim 1 of the ‘840 patent recites memory access instructions comprise memory load and/or memory store instructions. Claim 7 of the ‘840 patent recites the issuing is based on a determination that results from the comparison of the data. Claim 1 recites load/store identifiers indicate a relative order in which the memory access instructions are executed, and therefore, determine the current one of the memory access instructions, relative to already executed memory access instructions. Therefore, Examiner submits that a person of ordinary skill in the art, when considering the collective claim language of claim 7 (which includes by dependency the limitations of claims 1, 4, and 6), would recognize that the cited claim teaches selecting a memory instruction of the plurality of memory load and memory store instructions to execute based on a respective load/store identifier associated with the memory instruction and the comparing the data. Examiner notes that a corresponding claim does not have to recite the exact language of an instant claim for the corresponding claim to teach all the limitations of the instant claim.

Applicant across pages 8-9 argues: ‘The rejection of claim 16 is similarly deficient. For example, claim 16 as amended recites "based on the indication, executing a memory load instruction having a later relative ordering than the executed memory store instruction encoded with the identifier indicating the position of the executed instruction in the relative ordering," which is different than the language recited by claim 7 (or its parent claims) of the '840 Patent.’


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182